                                                                              USDC-SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                                        I
                                                                              DATE FILED: l \ LJ:1 ( I        ¥

 NICOLAS ROSARIO individually and on
 behalf of others similarly situated,

                                  Plaintiff,

                            V.
                                                                         No. 17-CV-05573 (RA)
 MCS PROPERTIES LLC (d/b/a MCS
                                                                        OPINION AND ORDER
 PROPERTIES), 1990 ELLIS AVENUE
 CORP. (d/b/a MCS PROPERTIES),
 YERACHMIEL MOSHE SINGER, and,
 STUART OPPENHEIMER, et al.,

                                  Defendants.



RONNIE ABRAMS, United States District Judge:

         Plaintiff Nicolas Rosario brought this action against Defendants MCS Properties LLC,

1990 Ellis A venue Corp., Yerachmiel Moshe Singer and Stuart Oppenheimer, for alleged

violations of the Fair Labor Standards Act ("FLSA") and the New York Labor Law ("NYLL"). 1

Presently before the Court is the parties' proposed settlement agreement ("Agreement"). See

Settlement Agreement (Dkt. 18-1 ).

         The Court, having reviewed the parties' proposed agreement and fairness letter, finds that

the settlement is fair and reasonable. Under the terms of the proposed settlement agreement,

Defendants agree to pay Plaintiff a total of $32,000 in exchange for the relinquishment of his wage

and hour claims. Settlement Agreement              1 1.    After attorney's fees and costs are subtracted,



         1
          Rosario filed his complaint "individually and on behalf of others similarly situated," but a settlement has
only been reached as to him individually. Comp!. at I.
Plaintiff will receive $21,333.34. As a percentage of his alleged damages ($26,040.00), this take-

home award is 81.9% of what he expects he could recover at trial. This amount is reasonable in

light of the risks of trial. Cf Beckert v. Ronirubinov, No. 15-CV-1951 (PAE), 2015 WL 8773460,

at *2 (S.D.N.Y. Dec. 14, 2015) (approving a settlement of approximately 25 percent of the

maximum possible recovery).

        The Court also approves the requested award of attorneys' fees and costs. "In an FLSA

case, the Court must independently ascertain the reasonableness of the fee request." Gurung, 226

F. Supp. 3d at 229-30. A contingency fee award is presumptively valid where "the proposed fee

amount is exactly one-third of the net settlement amount, which is an amount routinely approved

under the percentage method" in this District, "particularly where it is pursuant to a previously

negotiated retainer agreement." Yunjian Lin v. Grand Sichuan 74 St Inc., No. 15-CV-2950(RA),

2018 WL 3222519, at *5 (S.D.N.Y. July 2, 2018). The proposed settlement of $32,000 allocates

$10,666.66 in fees to Plaintiffs counsel, which amounts to 33% of the settlement amount.

Plaintiffs counsel is also requesting less than what they claim they are entitled to under the retainer

agreement. The Court thus approves the proposed attorneys' fees under the percentage of the fund

method.

       Finally, Plaintiffs release of claims is also fair and reasonable. "In FLSA cases, courts in

this District routinely reject release provisions that 'waive practically any possible claim against

the defendants, including unknown claims and claims that have no relationship whatsoever to

wage-and-hour issues."'     Gurung v. White Way Threading LLC, 226 F. Supp. 3d 226, 228

(S.D.N.Y. 2016) (citation omitted). The release in this case is limited to Plaintiffs claims "against

Defendants relating specifically to the claims in the Litigation that have occurred as of the

Effective Date of this Agreement." See Settlement Agreement ,i 2. Moreover, the Agreement



                                                  2
indicates that the document, and its release provision, was translated to Rosario in Spanish, his

primary language. See Settlement Agreement , 9; see also Compl. , 56.

                                          CONCLUSION

         For the reasons stated above, the Court approves the parties' settlement agreement. The

Court dismisses the Complaint with prejudice in accordance with the settlement agreement. The

Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:     November 20, 2018
           New York, New York

                                                      Ro 1e Abrams
                                                      United States District Judge




                                                  3
